DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	On p. 5, line 20, it is not exactly clear what “it is referred to…” (emphasis added) is referring to?
	On p. 6, line 12, it appears “sort” should read – short --.
	On p. 7, line 25, it appears “201A” should instead read – 211A --.
	Appropriate correction is required.

Claim Objections
3.	Claims 3, 4, 10, 11 and 14 are objected to because of the following informalities:
	Claim 3 (depends on claim 1, not claim 2), line 2, “the second end of the pin” lacks proper antecedent basis. Applicant is respectfully requested in reviewing all claims for correction on this matter.
	Claim 4, lines 1-2, “the brush part” (emphasis added) lacks proper antecedent basis. Applicant is respectfully requested in reviewing all claims for correction on this matter.
	Claim 10, line 3, “the spring element” lacks proper antecedent basis.
In claim 11, there should be some clear (structural) connection with respect to the pin being made from “spring metal” and the pin having “at least one spring section” recited back in claim 1, at lines 3-5 to avoid confusion and/or any apparent double inclusion of elements.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Japan 3-61516 A (hereinafter Ichitomi).
	As for claim 1, Ichitomi discloses in Figs. 1-9 a cell “of a brush-making device” (not positively recited) for making at least a part of a toothbrush (Figs. 6-9), comprising: a pin unit (Figs. 1-4) comprising at least one core or pin 15 (Figs. 2-4), a pin holding sub-unit defined by plates 11, 12, and a pin guiding sub-unit defined by movable mold 2; the pin 15 having a first section 15a, 15b having a first end and a second section 21a, 21b having a second end, the first section comprising a holding structure at connection 20 (Fig. 1), and at least one flexible or spring section 22a, 22b arranged between the first section and the second section; the pin holding sub-unit 11, 12 comprising a holding structure at 20 that is engaged with the holding structure of the pin for fixedly holding the pin 15, the pin holding sub-unit 11, 12 and the pin guiding sub-unit 2 (movable mold 2) being arranged for being movable along a first direction towards and away from each other; and the pin guiding sub-unit 2 having a guide hole or 
	As for claim 2, which merely relates to a plurality of similar pin (15) features of claim 1, wherein the pin unit would comprise a plurality of pins 15 each having a first section 15a, 15b having a first end and a second section 21a, 21b having a second end, each of the first sections comprising a holding structure 20, and each of the pins having at least one spring section 22a, 22b extending between the first section and the second section of the pin, wherein the pin guiding sub-unit 2 comprises a respective plurality of channels 23 that each is arranged for guiding at least a portion of one of the second sections 21a, 21b, in particular where at least two of the channels 23a, 23b have an inclination with respect to the first direction that is different (Figs. 2-4).
	As for claim 3, wherein the pin 15 has a retracted position and an extended position, wherein the second end of the pin 15 extends beyond an outer surface of the pin guiding sub-unit 2 in the extended position (Figs. 2 and 4, more particularly Fig. 2).
As for claim 4, further comprising a mold cavity 4 for molding the brush part and wherein the second section of the pin extends into the mold cavity 4 in its extended position to define a hole in the brush part to be molded in the mold cavity (a brush part a; Figs. 2, 4, 8 and 9, more particularly Figs. 2 and 8).
As well as claim 5 is understood, further comprising a cleaning element holding plate which can be the fixed mold 3 having at least one channel (can be the core for planting holes; page 6/8 of machine translation) “for holding a cleaning element such as a filament tuft” (not clearly positively recited) and wherein the second section of the pin 15 (at 21a, 21b) is arranged to move at least partly into the channel of the cleaning element holding plate 3 when the pin 15 is moved from the retracted position into the extended position (Figs. 1-4).

As for claim 8, wherein the first section 15a, 15b of the pin is held by the pin holding sub-unit 11, 12 in a positionally fixed manner due to a mechanical engagement between the holding structure at connection 20 of the pin and the holding structure at connection 20 of the pin holding sub-unit 11, 12 (Fig. 1).
As for claim 9, wherein the pin holding sub-unit can comprise at least three stacked plates 11, 12, and e.g., 13 or 16: a first plate 11 comprising a channel through which a portion of the first section extends, a second plate 12 comprising at least a portion of the holding structure of the pin holding sub-unit for holding the pin, and a third plate being realized as a cover plate so that the second plate is sandwiched between the first plate 11 and the third plate 13 or 16 (Fig. 1).
As for claim 10, wherein the spring section 22a, 22b of the pin 15 is (or can be) bent into a first bending direction in a first extreme position of the pin and bent into a second bending direction in a second extreme position of the pin so that the spring element is in an unbent stage at a position in between the two extreme positions, and wherein the unbent stage is (or can be) achieved at about half the distance between the two extreme positions (different bending stages shown in Figs. 2-4).
As for claim 11 (see above claim objection), wherein the pin 15 at flexible, bending sections 22a, 22b appears to be made from a spring metal since pins 15 are made from metal (page 5/8 of machine translation).
	As for claim 12, Ichitomi teaches a brush-making device having a cell in accordance with claim 1 (Figs. 1-9).
	To avoid a redundant rejection, claim 13 is rejected similarly as claim 1 above. It will be added that the spring section 22a, 22b has a cross-sectional area that is smaller than a cross-sectional area in 
	As for claim 15, wherein the cross-sectional area and the cross-sectional shape of the second section 21a, 21b is deemed essentially constant (Figs. 2-4) and “in particular” (not a clear positively limitation) wherein the cross-sectional shape of the pin 15 in the second section is deemed circular (Figs. 2-4 and 7).

Allowable Subject Matter
7.	Claims 7, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 and claim 14 define allowable subject matter since the prior art fails to adequately teach or suggest all of the limitations of claim 7 or claim 14, in particular, wherein the cross-sectional area and the cross-sectional shape of the pin in the spring section is essentially constant over the extension length of the spring section and the cross-sectional shape of the spring section is essentially rectangular (or comprises a rectangle as recited in claim 14), wherein a rectangle has a short side and a long side (or wherein a short side of the rectangle is at least a factor of 2 smaller than a long side thereof as recited in claim 14).
	
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Kumpf et al. and Birk are pertinent to brush-making devices with various pin arrangements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723